                                                         Filed with Classified

                                                CTS~~~
                                                    9
                                                Date :                   2L)


                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                        NO . 5 : 14-CR-128-2H

UNITED STATES OF AMERICA ,     )
                               )
                               )    FILED WITH THE
          v.                   )    CLASSIFIED INFORMATION
                               )    SECURITY OFFICER
                               )
WILLIAM TODD CHAMBERLAIN ,     )
                               )
                Defendant .    )


               ORDER OF THE COURT ON PENDING MOTIONS

                 [DE #207, #339, #342, #358, #375]
